Exhibit 10.11

SPECIMEN SECTION 451

DEFERRED COMPENSATION PLAN

(For Use With The Adoption Agreement For

the Specimen Section 451

Deferred Compensation Plan)



--------------------------------------------------------------------------------

SPECIMEN SECTION 451

DEFERRED COMPENSATION PLAN

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

1.1

   ACCOUNT    1

1.2

   AGREEMENT    1

1.3

   BENEFICIARY    1

1.4

   BOARD    1

1.5

   CHANGE IN CONTROL    1

1.6

   CODE    2

1.7

   COMPENSATION    2

1.8

   COMPENSATION DEFERRAL ACCOUNT    2

1.9

   COMPENSATION DEFERRALS    2

1.10

   DISABILITY    2

1.11

   EFFECTIVE DATE    2

1.12

   ELECTION FORM    2

1.13

   ELIGIBLE EMPLOYEE    2

1.14

   EMPLOYER    2

1.15

   EMPLOYER CONTRIBUTION CREDIT ACCOUNT    2

1.16

   EMPLOYER CONTRIBUTION CREDITS    2

1.17

   ENTRY DATE    3

1.18

   PARTICIPANT    3

1.19

   PERFORMANCE-BASED COMPENSATION    3

1.20

   PLAN    3

1.21

   PLAN YEAR    3

1.22

   SEPARATION FROM SERVICE    3

1.23

   SPECIFIED EMPLOYEE    3

1.24

   TRUST    3

1.25

   TRUSTEE    3

1.26

   VALUATION DATE    3 ARTICLE 2 ELIGIBILITY AND PARTICIPATION

2.1

   REQUIREMENTS    3

2.2

   RE-EMPLOYMENT    4

2.3

   CHANGE OF EMPLOYMENT CATEGORY    4

 

i



--------------------------------------------------------------------------------

ARTICLE 3 CONTRIBUTIONS AND CREDITS

3.1

   PARTICIPANT COMPENSATION DEFERRALS    4

3.2

   EMPLOYER CONTRIBUTION CREDITS    5

3.3

   CONTRIBUTIONS TO THE TRUST    5 ARTICLE 4 ALLOCATION OF FUNDS

4.1

   INVESTMENT AUTHORITY OVER ACCOUNT    6

4.2

   ACCOUNTING FOR DISTRIBUTIONS    6

4.3

   SEPARATE ACCOUNTS    6

4.4

   DEEMED INVESTMENT DIRECTIONS OF PARTICIPANTS    7

4.5

   EXPENSES AND TAXES    8 ARTICLE 5 ENTITLEMENT TO BENEFITS

5.1

   PAYMENT DATES    8

5.2

   UNFORESEEABLE EMERGENCY DISTRIBUTIONS    9

5.3

   DEATH; DISABILITY    9

5.4

   FORFEITURES    9 ARTICLE 6 DISTRIBUTION OF BENEFITS

6.1

   AMOUNT    10

6.2

   METHOD OF PAYMENT    10

6.3

   ACCELERATIONS    10

6.4

   DEATH OR DISABILITY BENEFITS    11 ARTICLE 7 BENEFICIARIES; PARTICIPANT DATA

7.1

   DESIGNATION OF BENEFICIARIES    11

7.2

   INFORMATION TO BE FURNISHED BY PARTICIPANTS AND BENEFICIARIES; INABILITY TO
LOCATE PARTICIPANTS OR BENEFICIARIES    11 ARTICLE 8 ADMINISTRATION

8.1

   ADMINISTRATIVE AUTHORITY    12

8.2

   LITIGATION    13

8.3

   CLAIMS PROCEDURE    13

 

ii



--------------------------------------------------------------------------------

ARTICLE 9 AMENDMENT

9.1

   RIGHT TO AMEND    17

9.2

   AMENDMENTS TO ENSURE PROPER CHARACTERIZATION OF PLAN    17 ARTICLE 10
TERMINATION

10.1

   EMPLOYER’S RIGHT TO TERMINATE OR SUSPEND PLAN    17

10.2

   AUTOMATIC TERMINATION OF PLAN    17

10.3

   SUSPENSION OF DEFERRALS    17

10.4

   ALLOCATION AND DISTRIBUTION    17

10.5

   SUCCESSOR TO EMPLOYER    18 ARTICLE 11 THE TRUST

11.1

   ESTABLISHMENT OF TRUST    18 ARTICLE 12 MISCELLANEOUS

12.1

   LIABILITY OF EMPLOYER; LIMITATIONS ON LIABILITY OF EMPLOYER OR EMPLOYER    18

12.2

   CONSTRUCTION    18

12.3

   SPENDTHRIFT PROVISION    19

12.4

   AGGREGATION OF EMPLOYERS    19

12.5

   TAX WITHHOLDING    19

 

iii



--------------------------------------------------------------------------------

SPECIMEN SECTION 451

DEFERRED COMPENSATION PLAN

RECITALS

By executing the attached Adoption Agreement (the “Agreement”), the Employer, as
identified in the Agreement, has adopted this Specimen Section 451 Deferred
Compensation Plan (the “Plan”) effective as provided in the Agreement. This Plan
is intended to offer a select group of the Employer’s management or highly
compensated employees an opportunity to elect to defer the receipt of
compensation in order to provide deferred compensation benefits taxable pursuant
to section 451 of the Internal Revenue Code of 1986, as amended (the “Code”),
and to provide a deferred compensation vehicle to which the Employer, in its
discretion, may credit certain amounts on behalf of participants. The Plan is
intended to be a “top-hat” plan (i.e., an unfunded deferred compensation plan
maintained for a select group of management or highly-compensated employees)
under sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). The Plan also is intended to comply
with the requirements of Code section 409A. Participation in this Plan shall not
be construed to create an employment contract between any Participant and the
Employer.

Accordingly, the following Plan is adopted.

ARTICLE 1

DEFINITIONS

Whenever used in the Plan or the Agreement, the following terms shall have the
meanings as set forth in this Article unless a different meaning is clearly
required by the context.

1.1 ACCOUNT means the balance credited to a Participant’s or Beneficiary’s Plan
account, including amounts credited to the Participant’s Compensation Deferral
Account (if any) and the Participant’s Employer Contribution Credit Account (if
any) and deemed income, gains and losses (as determined by the Employer, in its
discretion) credited to those Accounts (if any). A Participant’s or
Beneficiary’s Account shall be determined as of the date of reference.

1.2 AGREEMENT means the Adoption Agreement for the Specimen Section 451 Deferred
Compensation Plan that was executed by the Employer.

1.3 BENEFICIARY means any person or person so designated in accordance with the
provisions of Article 7.

1.4 BOARD means the Employer’s Board of Directors, or a committee of the
Employer’s Board of Directors duly authorized to make determinations and act for
the Board under this Plan.

1.5 CHANGE IN CONTROL means a change in the ownership of the Employer within the
meaning of Code section 409A and IRS guidance under Code section 409A (e.g., Q&A
12 of IRS Notice 2005-1).

 

1



--------------------------------------------------------------------------------

1.6 CODE means the Internal Revenue Code of 1986 and the Treasury regulations
and other authoritative guidance issued under the Code, as amended from time to
time.

1.7 COMPENSATION means the cash remuneration paid by the Employer to an Eligible
Employee with respect to his or her service for the Employer (as determined in
accordance with the Agreement).

1.8 COMPENSATION DEFERRAL ACCOUNT is described in Section 3.1.

1.9 COMPENSATION DEFERRALS is described in Section 3.1.

1.10 DISABILITY means a Participant becoming disabled within the meaning of Code
section 409A (i.e., a Participant (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, (ii) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Employer or (iii) is determined to be totally disabled by the Social
Security Administration).

1.11 EFFECTIVE DATE means the effective date of this Plan specified in the
Agreement.

1.12 ELECTION FORM means the form or forms on which a Participant elects to
defer Compensation under this Plan and the Agreement and/or on which the
Participant makes certain other designations as required under this Plan and the
Agreement.

1.13 ELIGIBLE EMPLOYEE means, for any Plan Year (or applicable portion thereof),
an employee of the Employer who is determined by the Employer to be a member of
a select group of management or highly compensated employees of the Employer and
who is designated by the Board to be an Eligible Employee under the Plan.

Prior to the beginning of each Plan Year, the Employer shall notify those
individuals, if any, who will be Eligible Employees for the next Plan Year. If
the Employer determines that an individual first becomes an Eligible Employee
during a Plan Year, the Employer shall notify such individual of its
determination and the individual shall first become an Eligible Employee as of
the date of the notification.

1.14 EMPLOYER means (individually or collectively, as required by the context),
the entity or entities that execute the Agreement as the Employer (or affiliated
employers), or any successors that adopt the Plan.

1.15 EMPLOYER CONTRIBUTION CREDIT ACCOUNT is described in Section 3.2.

1.16 EMPLOYER CONTRIBUTION CREDITS is described in Section 3.2.

 

2



--------------------------------------------------------------------------------

1.17 ENTRY DATE with respect to an individual means the first day of the pay
period following the date on which the individual becomes an Eligible Employee
or the date(s) specified as Entry Date(s) in the Adoption Agreement.

1.18 PARTICIPANT means any person so designated in accordance with the
provisions of Article 2, including, where appropriate according to the context
of the Plan, any former employee who is or may become (or whose Beneficiaries
may become) eligible to receive a benefit under the Plan.

1.19 PERFORMANCE-BASED COMPENSATION means that portion of an Eligible Employee’s
Compensation which is based on the performance by the Eligible Employee of
services for the Employer over a period of at least twelve (12) months and which
qualifies as “performance-based compensation” under Code section 409A.

1.20 PLAN means this Specimen Section 451 Deferred Compensation Plan, as amended
from time to time.

1.21 PLAN YEAR means the twelve (12) month period ending on the December 31 of
each year during which the Plan is in effect. The Plan may experience a short
Plan Year from its Effective Date until the following December 31.

1.22 SEPARATION FROM SERVICE means separation from service within the meaning of
Code section 409A.

1.23 SPECIFIED EMPLOYEE means, with respect to a corporation any stock of which
is publicly traded on an established securities market or otherwise, a key
employee, as defined in Code section 416(i) (without regard to paragraph (5) of
that section) to mean an employee of the Employer who, at any time during the
Plan Year, is (1) an officer of the Employer having an annual compensation
greater than one hundred thirty-five thousand dollars ($135,000) for 2005
(indexed for inflation in future years); (ii) a five-percent (5%) owner of the
Employer; or (iii) a one-percent (1%) owner of the Employer having an annual
compensation from the Employer of more than one hundred fifty thousand dollars
($150,000).

1.24 TRUST means (if a Trust is elected in the Agreement) the Trust described in
Article 11.

1.25 TRUSTEE means (if a Trust is elected in the Agreement) the trustee of the
Trust described in Article 11.

1.26 VALUATION DATE means each day of each Plan Year.

ARTICLE 2

ELIGIBILITY AND PARTICIPATION

2.1 REQUIREMENTS. Every Eligible Employee on the Effective Date shall be
eligible to become a Participant on the Effective Date. Every other Eligible
Employee shall be eligible to become a Participant on his or her first Entry
Date. No individual shall become a Participant, however, if he or she is not an
Eligible Employee on the date his or her participation is to begin.

 

3



--------------------------------------------------------------------------------

Participation in the Compensation Deferral portion of the Plan (if Compensation
Deferrals are elected in the Agreement) is voluntary. In order to participate in
the Compensation Deferral portion of the Plan, an otherwise Eligible Employee
must make written application on an Election Form at such time and in such
manner as may be required by Section 3.1 and by the Employer and must agree to
make Compensation Deferrals as provided in Article 3.

Participation in the Employer Contribution Credit Account portion of the Plan
(if Employer Contribution Credits are elected in the Agreement) is automatic and
does not require a Participant’s election to participate.

2.2 RE-EMPLOYMENT. Subject to Code section 409A, if a Participant whose
employment with the Employer is terminated is subsequently re-employed, he or
she shall become a Participant in accordance with the provisions of Section 2.1.

2.3 CHANGE OF EMPLOYMENT CATEGORY. During any period in which a Participant
remains in the employ of the Employer, but ceases to be an Eligible Employee, he
or she shall not be eligible to make Compensation Deferrals or receive Employer
Contribution Credits.

ARTICLE 3

CONTRIBUTIONS AND CREDITS

3.1 PARTICIPANT COMPENSATION DEFERRALS. If Compensation Deferrals are elected in
the Agreement, subject to the remaining paragraphs of this Section and in
accordance with rules established by the Employer and subject to such amount
limitations as might be imposed by the Employer in its discretion, a Participant
may elect to defer Compensation which is due to be earned and which would
otherwise be paid to the Participant, in any fixed periodic dollar amounts or
percentages designated by the Participant. Amounts so deferred will be
considered a Participant’s “Compensation Deferrals.” Except as provided below, a
Participant shall make such election(s) under this paragraph with respect to a
coming twelve (12) month Plan Year during the period beginning sixty days before
the end of the Plan Year and ending on the last day of the Plan Year, or during
such other period as might be established by the Employer, which period ends no
later than the last day of the Plan Year preceding the Plan Year in which the
services giving rise to the Compensation to be deferred are to be performed.

In the case of the first Plan Year in which an Eligible Employee becomes
eligible to become a Participant, if and to the extent permitted by the
Employer, the Eligible Employee may make an election no later than thirty
(30) days after the date he or she becomes eligible to become a Participant to
defer Compensation for services to be performed after the election.

If and to the extent permitted by the Employer, a Participant may make an
election to defer Performance-Based Compensation no later than six (6) months
prior to the last day of the period over which the services giving rise to the
Performance-Based Compensation are performed.

 

4



--------------------------------------------------------------------------------

Compensation Deferrals shall be made through regular payroll deductions or
through an election by the Participant to defer the payment of a bonus, if
applicable. The Participant may change or revoke his or her Compensation
Deferral election only if and to the extent permitted by the Employer and in
accordance with the provisions of Code section 409A specifically relating to the
change and/or revocation of deferral elections. Generally, Compensation Deferral
elections are irrevocable.

Compensation Deferrals shall be deducted by the Employer from the pay of a
deferring Participant and shall be credited to the Compensation Deferral Account
of the deferring Participant.

There shall be established and maintained a separate Compensation Deferral
Account in the name of each Participant to which shall be credited or debited:
(a) amounts equal to the Participant’s Compensation Deferrals; and (b) amounts
equal to any deemed earnings or losses (to the extent realized, based upon
deemed fair market value of the Compensation Deferral Account’s deemed assets,
as determined by the Employer, in its discretion) attributable or allocable
thereto.

A Participant shall at all times be 100% vested in amounts credited to his or
her Compensation Deferral Account.

If the Employer elects in the Agreement to link this Plan to the Employer’s
qualified retirement plan, a Participant may elect to defer Compensation which
is due to be earned by the Participant in any fixed periodic dollar or
percentage amount that does not exceed the limit with respect to elective
deferrals under Code section 402(g) in effect for the taxable year in which such
deferrals are made (not taking into account any catch-up contributions permitted
under Code section 414(v)).

3.2 EMPLOYER CONTRIBUTION CREDITS. If Employer Contribution Credits are elected
in the Agreement, there shall be established and maintained a separate Employer
Contribution Credit Account in the name of each Participant. Each such Employer
Contribution Credit Account shall be credited or debited, as applicable, with
(i) amounts equal to the Employer’s Contribution Credits, if any, credited to
that Account; and (ii) amounts equal to any deemed earnings and losses (to the
extent realized, based upon deemed fair market value of the Account’s deemed
assets as determined by the Employer, in its discretion) allocated to that
Account.

The Employer Contribution Credits credited to a Participant’s Employer
Contribution Credit Account for any particular Plan Year shall be an amount (if
any) identified in the Agreement. The Employer shall credit such contributions
on behalf of such individuals, in such amounts and with such frequency as the
Board determines in its sole discretion. A Participant shall become vested in
amounts credited to his or her Employer Contribution Credit Account according to
the vesting schedule established in the Agreement.

3.3 CONTRIBUTIONS TO THE TRUST. An amount shall be contributed by the Employer
to the Trust (if any) maintained under Section 11.1 equal to the amount(s)
required to be credited to the Participant’s Account under Sections 3.1 and 3.2.
The Employer shall make a good faith effort to contribute these amounts to the
Trust as soon as practicable following the date on which the contribution credit
amount(s) are determined.

 

5



--------------------------------------------------------------------------------

If elected in the Agreement, as soon as administratively feasible following the
end of each Plan Year (or as otherwise required by the Code), the Employer or
the Trustee, if any, shall transfer, on behalf of each Participant, from the
general assets of the Employer or the Trust, if any, to the trust established
for the Employer’s qualified retirement plan, an amount equal to the lesser of
(a) the maximum amount of pre-tax deferrals that the Participant could have made
to the Employer’s qualified retirement plan for that previous Plan Year, within
the limits imposed under the terms of the Employer’s qualified retirement plan
and the Code (including Code sections 402(g), 401(k) and 401(m)), or (b) the
amount of Compensation Deferrals the Participant actually deferred under the
terms of this Plan for that Plan Year; provided however, the Employer or the
Trustee shall not transfer any amounts attributable to earnings, and the Trustee
shall not transfer an amount of Compensation Deferrals that exceeds the limit
with respect to elective deferrals under Code section 402(g) in effect for the
taxable year for which such transfer occurs.

ARTICLE 4

ALLOCATION OF FUNDS

4.1 INVESTMENT AUTHORITY OVER ACCOUNT.

(a) Participant Direction. If elected in the Agreement, each Participant shall
have the right to direct the Employer as to how amounts in his or her
Compensation Deferral Account and/or Employer Contribution Credit Account (as
applicable) shall be deemed to be invested.

(b) Employer Direction. If elected in the Agreement, the Employer (or its
designee) shall have the right to direct how amounts in a Participant’s
Compensation Deferral Account and/or Employer Contribution Credit Account (as
applicable) shall be deemed to be invested.

(c) Update on Accounts to Reflect Investment Performance. On a daily basis, a
Participant’s Account will be credited or debited to reflect the Participant’s
deemed pro rata portion of the value of each deemed investment position
maintained under the Plan.

4.2 ACCOUNTING FOR DISTRIBUTIONS. As of the date of any distribution under this
Plan, the distribution made to the Participant or his or her Beneficiary or
Beneficiaries shall be charged to such Participant’s Account. The amount of the
distribution shall be charged on a pro rata basis against the investments in
which the Participant’s Account is deemed to be invested (or shall be charged in
any other manner acceptable to the Employer and directed by the person or entity
with investment authority over the Account).

The fact that an allocation has been made will not operate to vest in any
Participant any right, title or interest in any benefit under the Plan. Vesting
shall occur only as provided in Article 3 and in the Agreement.

4.3 SEPARATE ACCOUNTS. A separate bookkeeping account under the Plan shall be
established and maintained by the Employer to reflect the Account for each
Participant with bookkeeping sub-accounts to show separately the Participant’s
Compensation Deferral Account (if applicable) and the Participant’s Employer
Contribution Credit Account (if applicable). Each sub-account will separately
account for the credits and debits described in Article 3.

 

6



--------------------------------------------------------------------------------

4.4 DEEMED INVESTMENT DIRECTIONS. Subject to such limitations as may from time
to time be required by law, imposed by the Employer, the Trustee (if applicable)
or contained elsewhere in the Plan, and subject to such operating rules and
procedures as may be imposed from time to time by the Employer, the person or
entity having control over the investment of the Account (as determined in the
Agreement) will have the right to make the initial investment election by
submission of a written form or an electronic form via a web site. Each person
or entity having control over the investment of an Account may give the Employer
a direction (in accordance with (a), below) as to how the applicable Plan
Account should be deemed to be invested among such categories of deemed
investments as may be made available by the Employer under this Plan, which may
be unlimited, at the Employer’s sole discretion. Such direction shall designate
the percentage (in any whole percent multiples) of each portion of the
Participant’s Plan Accounts which is requested to be deemed to be invested in
such categories of deemed investments, and shall be subject to the following
rules:

(a) Any initial or subsequent deemed investment direction shall be in writing,
on a form supplied by and filed with the Employer, and/or, as required or
permitted by the Employer, shall be by oral designation and/or electronic
transmission designation. A designation shall be effective as of the date
following the date the direction is received and accepted by the Employer on
which it would be reasonably practicable for the Employer to effect the
designation. Generally, any initial or subsequent deemed investment direction
shall be effective no later than the second business day after which the
investment direction is received.

(b) All amounts credited to the Participant’s Account shall be deemed to be
invested in accordance with the then effective deemed investment direction, and
as of the effective date of any new deemed investment direction, all or a
portion of the Participant’s Account at that date shall be reallocated among the
designated deemed investment funds according to the percentages specified in the
new deemed investment direction unless and until a subsequent deemed investment
direction shall be filed and become effective. An election concerning deemed
investment choices shall continue indefinitely as provided in the Participant’s
most recent investment direction form provided by and filed with the Employer.

(c) If the Employer receives an initial or revised deemed investment direction
which it deems to be incomplete, unclear or improper, the Participant’s
investment direction then in effect shall remain in effect (or, in the case of a
deficiency in an initial deemed investment direction, the Participant shall be
deemed to have filed no deemed investment direction) until the Participant
completes a new investment direction.

(d) If the Employer possesses (or is deemed to possess as provided in (c),
above) at any time directions as to the deemed investment of less than all of a
Participant’s Account, the Participant shall be deemed to have directed that the
undesignated portion of the Account be deemed to be invested in a fund made
available under the Plan as determined by the Employer in its discretion.

 

7



--------------------------------------------------------------------------------

(e) Each Participant, as a condition to his or her participation in this Plan,
agrees to indemnify and hold harmless the Employer and its agents and
representatives from any losses or damages of any kind relating to the deemed
investment of the Participant’s Account.

(f) Each reference in this Section to a Participant shall be deemed to include,
where applicable, a reference to a Beneficiary of a deceased Participant.

4.5 EXPENSES AND TAXES. Expenses, including Trustee fees (if any), associated
with the administration or operation of the Plan shall be paid by the Employer
from its general assets unless the Employer elects to charge such expenses
against the appropriate Participant’s Account or Participants’ Accounts. Any
taxes allocable to an Account (or portion thereof) maintained under the Plan
which are payable prior to the distribution of the Account (or portion thereof),
as determined by the Employer, shall be paid by the Employer unless the Employer
elects to charge such taxes against the appropriate Participant’s Account or
Participants’ Accounts.

ARTICLE 5

ENTITLEMENT TO BENEFITS

5.1 PAYMENT DATES. This Section shall apply only as elected by the Employer in
the Agreement.

At the earlier of the time the Participant makes his or her initial Compensation
Deferral election or the time Employer Contribution Credits are first credited
to his or her Account, a Participant shall elect to receive payment of his or
her vested Account, which payment will be valued and payable according to the
provisions of Article 6: (i) ninety (90) days following the Participant’s
Separation from Service with the Employer for any reason (including death or
Disability); (ii) on a fixed payment date or dates (the “Fixed Payment
Date(s)”); (iii) at the earlier of the preceding event or date(s); or (iv) at
the earlier of ninety (90) days after a Change in Control and one or more of the
preceding events or date(s).

Notwithstanding the foregoing, if and when the Employer becomes a corporation
whose stock is publicly traded on an established securities market or otherwise,
any Participant who is a Specified Employee and who incurs a Separation from
Service with the Employer shall not be entitled to receive any portion of his or
her vested Account under this Section prior to the date which is at least six
(6) months after the date or his or her Separation from Service (or, if earlier,
his or her death).

Any Fixed Payment Date elected by a Participant must be a date no earlier than
the January 1 of the third calendar year after the calendar year in which the
earliest Compensation Deferrals and/or Employer Contribution Credits subject to
the Fixed Payment Date are to be made by or on behalf of the Participant (or, if
applicable, the January 1 of the third calendar year in which a new Compensation
Deferral and/or Employer Contribution Credit is made after the Participant has
received a distribution of his or her previously vested Account). By way of
example, an Eligible Employee who enrolls as a Participant in the Plan in
November 2006 and who elects to defer Compensation to be earned during 2007 may
elect at that time as his or her initial Fixed Payment Date any date which is no
earlier than January 1, 2010, in which case the Participant’s vested Plan
Account as of December 31, 2009 (including his or her 2007, 2008 and 2009
Compensation Deferrals and/or Employer Contribution Credits, and any earnings on
those amounts) shall be paid on January 1, 2010.

 

8



--------------------------------------------------------------------------------

If permitted by the Employer in the Agreement, any Fixed Payment Date may be
delayed, to a later Fixed Payment Date, so long as any election to delay the
date is made by the Participant at least twelve (12) months prior to the date on
which the distribution is to be made and such delay is at least five (5) full
calendar years in length. Such Fixed Payment Date may not be accelerated, except
as provided in the remaining Sections of this Article.

5.2 UNFORESEEABLE EMERGENCY DISTRIBUTIONS. If permitted by the Employer in the
Agreement, in the event the Participant incurs an unforeseeable emergency, as
defined below, the Participant may apply to the Employer for the distribution of
all or any part of his or her Account attributable to Compensation Deferrals
and/or fully vested Employer Contribution Credits. The Employer shall consider
the circumstances of each such case, and the best interests of the Participant
and his or her family, and shall have the right, in its sole discretion, if
applicable, to allow such distribution, or, if applicable, to direct a
distribution of part of the amount requested, or to refuse to allow any
distribution; provided, however, that such distribution shall be permitted
solely to the extent permitted under Code section 409A. Upon a finding of
unforeseeable emergency, the Employer shall direct that the appropriate
distribution is made to the Participant with respect to the Participant’s vested
Account in a lump sum payment. In no event shall the aggregate amount of the
distribution exceed either the full value of the Participant’s vested Account or
the amount determined by the Employer to be necessary to satisfy the
unforeseeable emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which the hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of assets would not itself cause severe
financial hardship). For purposes of this Section, the value of the
Participant’s vested Account shall be determined as of the date of the
distribution.

For purposes of this Section, “unforeseeable emergency” means (a) a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse or a dependent (as defined in Code
section 152(a)) of the Participant, (b) loss of the Participant’s property due
to casualty, or (c) other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant, each as
determined to exist by the Employer. A distribution may be made under this
Section only with the consent of the Employer.

5.3 DEATH, DISABILITY. Upon the Participant’s death or Disability, the
Participant’s vested Account shall be valued and paid to the Participant or the
Participant’s designated Beneficiary(ies), as applicable, as provided in Article
6.

5.4 FORFEITURES. The vested portion of a Participant’s Plan Account shall be
payable as provided in this Article. The unvested portion of such Plan Account
shall be forfeited and allocated in the manner described below. Forfeitures of
Employer Contribution Credits may be used first to pay any expenses payable by
the Trust (if any) for the Plan Year and then shall be used to reduce the
Employer Contribution Credits, if any, for the Plan Year (or shall be returned
to the Employer if future Employer Contributions equal to the amount of the
forfeitures are not anticipated).

 

9



--------------------------------------------------------------------------------

ARTICLE 6

DISTRIBUTION OF BENEFITS

6.1 AMOUNT. A Participant (or his or her Beneficiary) shall become entitled to
receive, on the date or dates determined in accordance with Article 5, a
distribution (or commencement of distributions) in an aggregate amount equal to
the Participant’s vested Account. If a Trust is elected under the Agreement, any
payment due under the terms of the Plan from the Trust which is not paid by the
Trust for any reason will be paid by the Employer from its general assets.

6.2 METHOD OF PAYMENT.

(a) Cash Payments. All payments under the Plan shall be made in cash.

(b) Timing and Manner of Payment. Except as otherwise provided in this Plan, on
the date or dates determined in accordance with Article 5, an aggregate amount
equal to the Participant’s vested Account will be paid by the Trust or the
Employer, as provided in Section 6.1 (and as elected in the Agreement), in (i) a
lump sum, or (ii) in up to ten annual installments (adjusted for gains and
losses), as selected by the Participant at the time he or she makes his or her
initial Compensation Deferral election or the time Employer Contribution Credits
are first credited to his or her Account. If a Participant fails to designate
properly the manner of payment of the Participant’s benefit under the Plan, the
Participant will be deemed to have elected a lump sum payment. If a Participant
fails to designate properly the timing of payment of the Participant’s benefit
under the Plan, the Participant will be deemed to have elected payment of his or
her vested Account ninety (90) days following Separation from Service (subject
to the six month delay rule described in Section 5.1).

Subject to Section 6.3 and if elected by the Employer in the Agreement, the
Participant may change his or her above-described timing and manner of payment
elections (or deemed elections) by submitting a new Election Form to the
Employer, provided that any such Election Form is submitted at least twelve
(12) months prior to the date on which the distribution is to be made (or
commence) and delays the distribution (or commencement of distributions) date at
least five (5) full calendar years from the previously scheduled distribution
date.

If the whole or any part of a payment under this Plan is to be in installments,
the total to be so paid shall continue to be deemed to be invested pursuant to
Article 4 under such procedures as the Employer may establish, in which case any
deemed income, gain, loss or expense or tax allocable thereto (as determined by
the Employer, in its discretion) shall be reflected in the installment payments,
using such method for the calculation of the installments as the Employer shall
reasonably determine.

6.3 ACCELERATIONS. Notwithstanding anything in the Plan or the Agreement to the
contrary, no change submitted on an Election Form shall be accepted by the
Employer if the change accelerates the time over which distributions shall be
made to the Participant (except as otherwise permitted by Code section 409A) and
the Employer shall deny any change made to an election if the Employer
determines that the change violates the requirement under Code section 409A that
the first payment with respect to which such election is made be deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been made.

 

10



--------------------------------------------------------------------------------

Notwithstanding the preceding, the Employer, in its discretion, may accelerate
distributions under the Plan to the extent permitted under Code section 409A
(e.g., Q&A 15 of IRS Notice 2005-1).

6.4 DEATH OR DISABILITY BENEFITS. If a Participant dies or becomes Disabled
before incurring a Separation from Service and before the commencement of
payments to the Participant under this Plan, the entire value of the
Participant’s vested Account shall be paid ninety (90) days following the
Participant’s death or Disability, as applicable, in a lump sum, to the
Participant or to the person or persons designated in accordance with
Section 7.1.

Upon the death or Disability of a Participant after payments under this Plan
have begun but before he or she has received all payments to which he or she is
entitled under the Plan, the remaining benefit payments shall be paid ninety
(90) days following the Participant’s death or Disability, as applicable, in a
lump sum, to the Participant or the person or persons designated in accordance
with Section 7.1.

ARTICLE 7

BENEFICIARIES; PARTICIPANT DATA

7.1 DESIGNATION OF BENEFICIARIES. Each Participant from time to time may
designate any person or persons (who may be named contingently or successively)
to receive such benefits as may be payable under the Plan upon or after the
Participant’s death, and such designation may be changed from time to time by
the Participant by filing a new designation. Each designation will revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Employer, and will be effective only when filed in writing with the Employer
during the Participant’s lifetime.

In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Participant, the Employer shall pay any such benefit payment to the
Participant’s spouse, if then living, but otherwise to the Participant’s then
living descendants, if any, per stirpes, but, if none, to the Participant’s
estate. In determining the existence or identity of anyone entitled to a benefit
payment, the Employer may rely conclusively upon information supplied by the
Participant’s personal representative, executor or administrator. If a question
arises as to the existence or identity of anyone entitled to receive a benefit
payment as aforesaid, or if a dispute arises with respect to any such payment,
then, notwithstanding the foregoing, the Employer, in its sole discretion, may
distribute or direct the Trustee (if any) to distribute such payment to the
Participant’s estate without liability for any tax or other consequences which
might flow therefrom, or may take such other action as the Employer deems to be
appropriate.

7.2 INFORMATION TO BE FURNISHED BY PARTICIPANTS AND BENEFICIARIES; INABILITY TO
LOCATE PARTICIPANTS OR BENEFICIARIES. Any communication, statement or notice
addressed to a Participant or to a Beneficiary at his or her last post office
address as shown on the Employer’s records shall be binding on the Participant
or

 

11



--------------------------------------------------------------------------------

Beneficiary for all purposes of the Plan. The Employer shall not be obliged to
search for any Participant or Beneficiary beyond the sending of a registered
letter to such last known address. If the location of none of the foregoing
persons can be determined, the Employer shall have the right to direct that the
amount payable shall be deemed to be a forfeiture, except that the dollar amount
of the forfeiture, unadjusted for deemed gains or losses in the interim, shall
be paid by the Employer if a claim for the benefit subsequently is made by the
Participant or the Beneficiary to whom it was payable. If a benefit payable to
an unlocated Participant or Beneficiary is subject to escheat pursuant to
applicable state law, the Employer shall not be liable to any person for any
payment made in accordance with such law.

ARTICLE 8

ADMINISTRATION

8.1 ADMINISTRATIVE AUTHORITY. Except as otherwise specifically provided herein,
the Employer shall be the Plan administrator (the “Plan Administrator”) and
shall have the sole responsibility for and the sole control of the operation and
administration of the Plan, and shall have the power and authority to take all
action and to make all decisions and interpretations which may be necessary or
appropriate in order to administer and operate the Plan, including, without
limiting the generality of the foregoing, the power, duty and responsibility to:

(a) Resolve and determine all disputes or questions arising under the Plan, and
to remedy any ambiguities, inconsistencies or omissions in the Plan.

(b) Adopt such rules of procedure and regulations as in its opinion may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan.

(c) Implement the Plan in accordance with its terms and the rules and
regulations adopted as above.

(d) Make determinations with respect to the eligibility of any Eligible Employee
as a Participant and make determinations concerning the crediting of Plan
Accounts.

(e) Appoint any persons or firms, or otherwise act to secure specialized advice
or assistance, as it deems necessary or desirable in connection with the
administration and operation of the Plan, and the Employer shall be entitled to
rely conclusively upon, and shall be fully protected in any action or omission
taken by it in good faith reliance upon, the advice or opinion of such firms or
persons. The Employer shall have the power and authority to delegate from time
to time by written instrument all or any part of its duties, powers or
responsibilities under the Plan, both ministerial and discretionary, as it deems
appropriate, to any person or committee, and in the same manner to revoke any
such delegation of duties, powers or responsibilities. Any action of such person
or committee in the exercise of such delegated duties, powers or
responsibilities shall have the same force and effect for all purposes under
this Plan as if such action had been taken by the Employer. Further, the
Employer may authorize one or more persons to execute any certificate or
document on behalf of the Employer, in which event any person notified by the
Employer of such authorization shall be entitled to accept and conclusively rely
upon any such certificate or document executed by such person as representing
action by the Employer until such notified person shall have been notified of
the revocation of such authority.

 

12



--------------------------------------------------------------------------------

8.2 LITIGATION. Except as may be otherwise required by law, in any action or
judicial proceeding affecting the Plan, no Participant or Beneficiary shall be
entitled to any notice or service of process, and any final judgment entered in
such action shall be binding on all persons interested in, or claiming under,
the Plan.

8.3 CLAIMS PROCEDURE. This Section 8.3 is based on final regulations issued by
the Department of Labor and published in the Federal Register on November 21,
2000 and codified at section 2560.503-1 of the Department of Labor Regulations.
If any provision of this Section 8.3 conflicts with the requirements of those
regulations, the requirements of those regulations will prevail.

(a) Initial Claim. A Participant or Beneficiary who believes he or she is
entitled to any Benefit (a “Claimant”) under this Plan may file a claim with the
Plan Administrator. The Plan Administrator will review the claim itself or
appoint another individual or entity to review the claim.

(i) Benefit Claims that do not Require a Determination of Disability. If the
claim is for a benefit other than a disability benefit, the Claimant will be
notified within ninety (90) days after the claim is filed whether the claim is
allowed or denied, unless the Claimant receives written notice from the Plan
Administrator or appointee of the Plan Administrator before the end of the
ninety (90) day period stating that special circumstances require an extension
of the time for decision, such extension not to extend beyond the day which is
one hundred eighty (180) days after the day the claim is filed.

(ii) Disability Benefit Claims. In the case of a benefits claim that requires a
determination by the Plan Administrator of a Participant’s disability status,
the Plan Administrator will notify the Claimant of the Plan’s adverse benefit
determination within a reasonable period of time, but not later than forty-five
(45) days after receipt of the claim. If, due to matters beyond the control of
the Plan, the Plan Administrator needs additional time to process a claim, the
Claimant will be notified, within forty-five (45) days after the Plan
Administrator receives the claim, of those circumstances and of when the Plan
Administrator expects to make its decision but not beyond seventy-five
(75) days. If, prior to the end of the extension period, due to matters beyond
the control of the Plan, a decision cannot be rendered within that extension
period, the period for making the determination may be extended for up to one
hundred five (105) days, provided that the Plan Administrator notifies the
Claimant of the circumstances requiring the extension and the date as of which
the Plan expects to render a decision. The extension notice will specifically
explain the standards on which entitlement to a disability benefit is based, the
unresolved issues that prevent a decision on the claim and the additional
information needed from the Claimant to resolve those issues, and the Claimant
will be afforded at least forty-five (45) days within which to provide the
specified information.

(iii) Manner and Content of Denial of Initial Claims. If the Plan Administrator
denies a claim, it must provide to the Claimant, in writing or by electronic
communication:

(A) The specific reasons for the denial;

 

13



--------------------------------------------------------------------------------

(B) A reference to the Plan provision or insurance contract provision upon which
the denial is based;

(C) A description of any additional information or material that the Claimant
must provide in order to perfect the claim;

(D) An explanation of why such additional material or information is necessary;

(E) Notice that the Claimant has a right to request a review of the claim denial
and information on the steps to be taken if the Claimant wishes to request a
review of the claim denial; and

(F) A statement of the participant’s right to bring a civil action under ERISA
section 502(a) following a denial on review of the initial denial.

In addition, in the case of a denial of disability benefits on the basis of the
Plan Administrator’s independent determination of the Participant’s disability
status, the Plan Administrator will provide a copy of any rule, guideline,
protocol, or other similar criterion relied upon in making the adverse
determination (or a statement that the same will be provided upon request by the
Claimant and without charge).

(b) Review Procedures.

(i) Benefit Claims that do not Require a Determination of Disability. Except for
claims requiring an independent determination of a Participant’s disability
status, a request for review of a denied claim must be made in writing to the
Plan Administrator within sixty (60) days after receiving notice of denial. The
decision upon review will be made within sixty (60) days after the Plan
Administrator’s receipt of a request for review, unless special circumstances
require an extension of time for processing, in which case a decision will be
rendered not later than one hundred twenty (120) days after receipt of a request
for review. A notice of such an extension must be provided to the Claimant
within the initial sixty (60) day period and must explain the special
circumstances and provide an expected date of decision.

The reviewer will afford the Claimant an opportunity to review and receive,
without charge, all relevant documents, information and records and to submit
issues and comments in writing to the Plan Administrator. The reviewer will take
into account all comments, documents, records and other information submitted by
the Claimant relating to the claim regardless of whether the information was
submitted or considered in the initial benefit determination.

(ii) Disability Benefit Claims. In addition to having the right to review
documents and submit comments as described in (i) above, a Claimant whose claim
for disability benefits requires an independent determination by the Plan
Administrator of the Participant’s disability status has at least one hundred
eighty (180) days following receipt of a notification of an adverse benefit
determination within which to request a review of the initial determination. In
such cases, the review will meet the following requirements:

(A) The Plan will provide a review that does not afford deference to the initial
adverse benefit determination and that is conducted by an appropriate named
fiduciary of the Plan who did not make the initial determination that is the
subject of the appeal, nor is a subordinate of the individual who made the
determination.

 

14



--------------------------------------------------------------------------------

(B) The appropriate named fiduciary of the Plan will consult with a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment before making a decision on review of
any adverse initial determination based in whole or in part on a medical
judgment. The professional engaged for purposes of a consultation in the
preceding sentence will not be an individual who was consulted in connection
with the initial determination that is the subject of the appeal or the
subordinate of any such individual.

(C) The Plan will identify to the Claimant the medical or vocational experts
whose advice was obtained on behalf of the Plan in connection with the review,
without regard to whether the advice was relied upon in making the benefit
review determination.

(D) The decision on review will be made within forty-five (45) days after the
Plan Administrator’s receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision will be rendered not later than ninety (90) days after receipt of a
request for review. A notice of such an extension must be provided to the
Claimant within the initial forty-five (45) day period and must explain the
special circumstances and provide an expected date of decision.

(iii) Manner and Content of Notice of Decision on Review. Upon completion of its
review of an adverse initial claim determination, the Plan Administrator will
give the Claimant, in writing or by electronic notification, a notice
containing:

(A) its decision;

(B) the specific reasons for the decision;

(C) the relevant Plan provisions or insurance contract provisions on which its
decision is based;

(D) a statement that the Claimant is entitled to receive, upon request and
without charge, reasonable access to, and copies of, all documents, records and
other information in the Plan’s files which is relevant to the Claimant’s claim
for benefits;

(E) a statement describing the Claimant’s right to bring an action for judicial
review under ERISA section 502(a); and

(F) if an internal rule, guideline, protocol or other similar criterion was
relied upon in making the adverse determination on review, a statement that a
copy of the rule, guideline, protocol or other similar criterion will be
provided without charge to the Claimant upon request.

 

15



--------------------------------------------------------------------------------

(c) Calculation of Time Periods. For purposes of the time periods specified in
this Section, the period of time during which a benefit determination is
required to be made begins at the time a claim is filed in accordance with the
Plan procedures without regard to whether all the information necessary to make
a decision accompanies the claim. If a period of time is extended due to a
Claimant’s failure to submit all information necessary, the period for making
the determination shall be tolled from the date the notification is sent to the
Claimant until the date the Claimant responds.

(d) Failure of Plan to Follow Procedures. If the Plan fails to follow the claims
procedures required by this Section 8.3, a Claimant shall be deemed to have
exhausted the administrative remedies available under the Plan and shall be
entitled to pursue any available remedy under ERISA section 502(a) on the basis
that the Plan has failed to provide a reasonable claims procedure that would
yield a decision on the merits of the claim.

(e) Failure of Claimant to Follow Procedures. A Claimant’s compliance with the
foregoing provisions of this Section 8.3 is a mandatory prerequisite to the
Claimant’s right to commence any legal action with respect to any claim for
benefits under the Plan.

 

16



--------------------------------------------------------------------------------

ARTICLE 9

AMENDMENT

9.1 RIGHT TO AMEND. Subject to Code section 409A, the Employer, by action of its
Board, shall have the right to amend the Plan, at any time and with respect to
any provisions hereof, and all parties hereto or claiming any interest under
this Plan shall be bound by such amendment; provided, however, that no such
amendment shall deprive a Participant or a Beneficiary of a benefit amount
accrued prior to the date of the amendment.

9.2 AMENDMENTS TO ENSURE PROPER CHARACTERIZATION OF PLAN. Notwithstanding the
provisions of Section 9.1, the Plan may be amended by the Employer at any time,
retroactively if required, in the opinion of the Employer, in order to ensure
that the Plan is characterized as “top-hat” plan as described under ERISA
sections 201(2), 301(a)(3), and 401(a)(1), to ensure that the Trust that may be
established is characterized as a grantor trust as described in Code sections
671 through 679, to conform the Plan to the provisions of Code section 409A and
to conform the Plan and Trust (if any) to the provisions and requirements of any
applicable law (including ERISA and the Code). No such amendment shall be
considered prejudicial to any interest of a Participant or a Beneficiary in the
Plan.

ARTICLE 10

TERMINATION

10.1 EMPLOYER’S RIGHT TO TERMINATE OR SUSPEND PLAN. The Employer reserves the
right to terminate the Plan and/or obligations to make further credits to Plan
Accounts, by action of the Board. The Employer also reserves the right to
suspend the operation of the Plan for a fixed or indeterminate period of time,
by action of the Board.

10.2 AUTOMATIC TERMINATION OF PLAN. The Plan automatically shall terminate upon
the dissolution of the Employer, or upon its merger into or consolidation with
any other corporation or business organization if there is a failure by the
surviving corporation or business organization to adopt specifically and agree
to continue the Plan.

10.3 SUSPENSION OF DEFERRALS. In the event of a suspension of the Plan, the
Employer shall continue all aspects of the Plan, other than contributions to the
Plan, during the period of the suspension, in which event payments will continue
to be made during the period of the suspension in accordance with Articles 5 and
6.

10.4 ALLOCATION AND DISTRIBUTION. This Section shall become operative on a
complete termination of the Plan. The provisions of this Section also shall
become operative in the event of a partial termination of the Plan, as
determined by the Employer, but only with respect to that portion of the Plan
attributable to the Participants to whom the partial termination is applicable.
Upon the effective date of any such event, notwithstanding any other provisions
of the Plan, no persons who were not already Participants shall be eligible to
become Participants, the value of the vested Accounts of all Participants and
Beneficiaries shall be determined and, after deduction of estimated expenses in
liquidating, paid to Participants and Beneficiaries when Plan benefits otherwise
become due in accordance with Articles 5 and 6.

 

17



--------------------------------------------------------------------------------

Notwithstanding anything in the Plan to the contrary, the Employer, in its
discretion, reserves the right, by action of the Board, to terminate the Plan
and distribute to Participants their vested Account balances but only as
permitted in accordance with the Code (e.g., Prop. Reg. 1.409A 3(h)(2)(viii)).

10.5 SUCCESSOR TO EMPLOYER. Any corporation or other business organization which
is a successor to the Employer by reason of a consolidation, merger or purchase
of substantially all of the assets of the Employer shall have the right to
become a party to the Plan by adopting the same by resolution of the entity’s
board of directors or other appropriate governing body. If, within ninety
(90) days from the effective date of such consolidation, merger or sale of
assets, such new entity does not become a party hereto, as above provided, the
Plan automatically shall be terminated, and the provisions of Section 10.4 shall
become operative.

ARTICLE 11

THE TRUST

11.1 ESTABLISHMENT OF TRUST. If elected in the Agreement, the Employer shall
establish the Trust with the Trustee pursuant to such terms and conditions as
are set forth in the Trust agreement to be entered into between the Employer and
the Trustee or the Employer shall cause to be maintained one or more separate
subaccounts in an existing Trust maintained with the Trustee with respect to one
or more other plans of the Employer, which subaccount or subaccounts represent
Participants’ interests in the Plan. Any such Trust shall be intended to be
treated as a “grantor trust” under the Code and the establishment of the Trust
or the utilization of any existing Trust for Plan benefits, as applicable, shall
not be intended to cause any Participant to realize current income on amounts
contributed thereto, and the Trust shall be so interpreted.

ARTICLE 12

MISCELLANEOUS

12.1 LIABILITY OF EMPLOYER; LIMITATIONS ON LIABILITY OF EMPLOYER.
Notwithstanding anything herein that may suggest otherwise, the Employer shall
be solely liable for the payment of any benefits due under this Plan. However,
neither the establishment of the Plan nor any modification thereof, nor the
creation of any Account under the Plan, nor the payment of any benefits under
the Plan shall be construed as giving to any Participant or other person any
legal or equitable right against the Employer or any officer or employer thereof
except as provided by law or by any Plan provision. The Employer shall not in
any way guarantee any Participant’s Account from loss or depreciation, whether
caused by poor investment performance of a deemed investment or the inability to
realize upon an investment due to an insolvency affecting an investment vehicle
or any other reason. In no event shall the Employer or any successor, employee,
officer, director or stockholder of the Employer, be liable to any person on
account of any claim arising by reason of the provisions of the Plan or of any
instrument or instruments implementing its provisions, or for the failure of any
Participant, Beneficiary or other person to be entitled to any particular tax
consequences with respect to the Plan, or any credit or distribution under the
Plan.

12.2 CONSTRUCTION. If any provision of the Plan is held to be illegal or void,
such illegality or invalidity shall not affect the remaining provisions of the
Plan, but shall be fully severable, and the Plan shall be construed and enforced
as if said illegal or invalid provision had

 

18



--------------------------------------------------------------------------------

never been inserted herein. For all purposes of the Plan, where the context
admits, the singular shall include the plural, and the plural shall include the
singular. Headings of Articles and Sections herein are inserted only for
convenience of reference and are not to be considered in the construction of the
Plan. The laws of the state of the Employer’s principal place of business shall
govern, control and determine all questions of law arising with respect to the
Plan and the interpretation and validity of its respective provisions, except
where those laws are preempted by the laws of the United States. Participation
under the Plan will not give any Participant the right to be retained in the
service of the Employer, or any right or claim to any benefit under the Plan
unless such right or claim has specifically accrued under the Plan.

The Plan is intended to be and at all times shall be interpreted and
administered so as to qualify as an unfunded deferred compensation plan, and no
provision of the Plan shall be interpreted so as to give any individual any
right in any assets of the Employer which is greater than the rights of a
general unsecured creditor of the Employer.

12.3 SPENDTHRIFT PROVISION. No amount payable to a Participant or a Beneficiary
under the Plan will, except as otherwise specifically provided by law, be
subject in any manner to anticipation, alienation, attachment, garnishment,
sale, transfer, assignment (either at law or in equity), levy, execution,
pledge, encumbrance, charge or any other legal or equitable process, and any
attempt to do so will be void; nor will any benefit be in any manner liable for
or subject to the debts, contracts, liabilities, engagements or torts of the
person entitled thereto. Further, subject to Code section 409A, (i) the
withholding of taxes from Plan benefit payments, (ii) the recovery under the
Plan of overpayments of benefits previously made to a Participant or
Beneficiary, (iii) if applicable, the transfer of benefit rights from the Plan
to another plan, or (iv) the direct deposit of benefit payments to an account in
a banking institution (if not actually part of an arrangement constituting an
assignment or alienation) shall not be construed as an assignment or alienation.

In the event that any Participant’s or Beneficiary’s benefits under this Plan
are garnished or attached by order of any court, the Employer or the Trustee (if
any) may bring an action or a declaratory judgment in a court of competent
jurisdiction to determine the proper recipient of the benefits to be paid under
the Plan. During the pendency of said action, subject to Code section 409A, any
benefits that become payable shall be held as credits to the Participant’s or
Beneficiary’s Account or, if the Employer or the Trustee (if any) prefers, paid
into the court as they become payable, to be distributed by the court to the
recipient as the court deems proper at the close of said action.

12.4 AGGREGATION OF EMPLOYERS. To the extent required under Code section 409A,
if the Employer is a member of a controlled group of corporations or a group of
trades or businesses under common control (as described in Code sections 414(b)
or (c)), all members of the group shall be treated as single Employer under the
Plan.

12.5 TAX WITHHOLDING. All distributions under the Plan are subject to any
applicable tax withholding, as determined by the Employer in its discretion. The
Employer shall have the right to deduct from a Participant’s Compensation that
is not being deferred under this Plan any federal, state, local or employment
taxes which it deems are required by law to be withheld with respect to any
Compensation Deferrals, vested Employer Contribution Credits or Plan
distributions. Subject to Code section 409A, if necessary, the Employer may
reduce the Participant’s Compensation Deferrals in order to comply with this
Section.

 

19



--------------------------------------------------------------------------------

ADOPTION AGREEMENT

FOR

SPECIMEN SECTION 451

DEFERRED COMPENSATION PLAN

By executing this Adoption Agreement, the Employer named below establishes the
SPECIMEN SECTION 451 DEFERRED COMPENSATION PLAN, as set forth in this Adoption
Agreement and in the Specimen Section 451 Deferred Compensation Plan document
(the “Plan Document”), which is incorporated by reference into this Adoption
Agreement.

THE FAILURE PROPERLY TO FILL OUT THIS ADOPTION AGREEMENT MAY RESULT IN ADVERSE
TAX CONSEQUENCES TO PLAN PARTICIPANTS AND SIGNIFICANT LIABILITY TO THE EMPLOYER.

THIS PLAN IS TO BE USED ONLY BY FOR-PROFIT EMPLOYERS.

IF YOU HAVE ANY QUESTIONS CONCERNING THE ADOPTION AGREEMENT OR THE PLAN, CONTACT
CPI QUALIFIED PLAN CONSULTANTS.

ALL CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED IN THIS ADOPTION AGREEMENT
SHALL HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN THE PLAN DOCUMENT.

 

A1. Name of Plan

Fuel Systems Solutions, Inc. Deferred Compensation Plan

____________________________________________________________________________________________________

EMPLOYER INFORMATION

 

B1. Name of Employer (Sponsor of the Plan)

Fuel Systems Solutions, Inc.

____________________________________________________________________________________________________

 

B2. Address

3030 South Susan Street

____________________________________________________________________________________________________

Street Address (Not a P.O. Box)

 

Santa Ana, CA 92704

____________________________________________________________________________________________________

City, State and Zip Code

 

(714) 656-1200

____________________________________________________________________________________________________

Telephone Number

 

B3. Employer’s Federal Tax Identification Number:

91-1039211

____________________________________________________________________________________________________

 

B4. Affiliated Employers

The following affiliated employers will participate in the Plan:

_______________________________________________________________________________________________________

_______________________________________________________________________________________________________

 

1



--------------------------------------------------------------------------------

________________________________________________________________________________

________________________________________________________________________________

________________________________________________________________________________

________________________________________________________________________________

Each affiliated employer that adopts the Plan must execute this Adoption
Agreement.

PLAN INFORMATION

 

C1. Effective Date

(Select One)

This Adoption Agreement shall:

 

  (    ) establish a new Plan effective as of ______________________ , the
“Effective Date”.

 

  (X) constitute an amendment and restatement in its entirety of a previously
established Code section 451 Plan of the Employer which initially was effective
as of July 1, 1996. This amendment and restatement is adopted as of January 1,
2008, the “Effective Date”.

YOU SHOULD CONSULT WITH COMPETENT ERISA COUNSEL BEFORE AMENDING AND RESTATING A
PRE-JANUARY 1, 2005 PLAN AS DOING SO MAY RESULT IN CERTAIN ADVERSE TAX
CONSEQUENCES.

 

C2. Name of Plan Administrator

(Select One)

 

  (X) The Employer, using the Employer’s address.

 

  (    ) Other ____________________ . If other is selected, complete the
following:

                            (Name)

 

  (    ) Use Employer’s Address

 

  (    ) Use the following address, telephone number and Federal Taxpayer
Identification Number:

_______________________________________________________________________

Street Address (Not a P.O. Box)

________________________________________________________________________

City, State and Zip Code

________________________________________________________________________

Telephone Number

________________________________________________________________________

Federal Tax Identification Number

 

2



--------------------------------------------------------------------------------

C3. Trust

(Select One)

 

  (    ) The Employer will not enter into a “rabbi trust” to establish a source
from which to pay benefits under the Plan. Rather, Plan benefits will be paid
from the Employer’s general assets.

 

  (X) The Employer (and any adopting Affiliated Employers) will enter into a
“rabbi trust” to establish a source from which to pay benefits under the Plan.
The Trustee(s) shall be:

Central Bank & Trust Co.

__________________________________________________________________________________________________

Name of Licensed Trust Company or Individuals Who Will Serve as Trustee(s)

700 E. 30th Ave.

__________________________________________________________________________________________________

Street Address

Hutchinson, KS 67501

__________________________________________________________________________________________________

City, State and Zip Code

____________________________________________________________________________

Telephone Number

UNDER THE PENSION PROTECTION ACT OF 2006, AN EMPLOYER THAT ALSO SPONSORS AN
UNDERFUNDED DEFINED BENEFIT PLAN, MAY HAVE TO CEASE SETTING ASIDE ANY ASSETS IN
A “RABBI TRUST” IN CERTAIN CIRCUMSTANCES. PLEASE CONSULT WITH COMPETENT ERISA
COUNSEL BEFORE SETTING ASIDE ANY AMOUNTS IN A “RABBI TRUST” IN SUCH A SITUATION.

ELIGIBILITY

ONLY INDIVIDUALS WHO ARE MEMBERS OF A SELECT GROUP OF THE EMPLOYER’S MANAGEMENT
OR HIGHLY COMPENSATED EMPLOYEES ARE PERMITTED BY LAW TO PARTICIPATE IN THE PLAN.

(Complete all that apply)

 

D1. As of the Effective Date, eligibility will be limited to:

 

  (X) The following named individuals, each of whom is classified as a member of
a select group of the Employer’s management or highly compensated employees:

Members of the Board of Directors of the Employer and those select key employees
of the Employer who are designated by management, from time to time, and
approved by a committee.                                                     

__________________________________________________________________________________________

__________________________________________________________________________________________

__________________________________________________________________________________________

__________________________________________________________________________________________

IN THE FUTURE, THE EMPLOYER MAY CHANGE THE INDIVIDUALS WHO ARE ELIGIBLE FOR PLAN
PARTICIPATION BY RESOLUTION OF THE EMPLOYER’S GOVERNING BODY.

 

  (    ) Individuals holding the following policy-making positions within the
Employer:

 

    ____________________________________________________________________

 

    ____________________________________________________________________

 

    ____________________________________________________________________

 

    ____________________________________________________________________

 

    ____________________________________________________________________

 

3



--------------------------------------------------------------------------------

IN THE FUTURE, THE EMPLOYER MAY CHANGE THE POSITIONS THAT ARE ELIGIBLE FOR PLAN
PARTICIPATION BY RESOLUTION OF THE EMPLOYER’S GOVERNING BODY.

 

  (    ) Other: [Please Describe]

 

    ____________________________________________________________________

 

    ____________________________________________________________________

 

    ____________________________________________________________________

 

    ____________________________________________________________________

 

    ____________________________________________________________________

 

D2. The Entry Date for individuals determined to be eligible to participate in
the Plan is

 

  (Select One)

 

  (    ) The first day of the payroll period occurring on or after the date on
which he or she is eligible to participate.

 

  (    ) The (e.g., January 1) occurring on or after the date on which he or she
is eligible to participate.

 

  (X) The beginning of each Plan Year or within the first 30 days after the date
on which he or she is eligible to participate.

CONTRIBUTIONS

 

E1. Participant Compensation Deferrals (Section 3.1 of the Plan Document)

 

  (Select One)

 

  (X) will

 

  (    ) will not

 

  be permitted.

 

4



--------------------------------------------------------------------------------

E2. The Employer (Section 3.1 of the Plan Document)

 

  (Select One)

 

  (X) will

 

  (    ) will not

 

  permit Participants to defer Performance-Based Compensation.

 

E3. The Employer (Section 3.1 and Section 3.3 of the Plan Document)

 

  (Select One)

 

  (    ) will

 

  (X) will not

link this Plan to the Employer’s Qualified Plan. The Compensation Deferrals that
a Participant may make shall be limited as provided under the Plan. A
Participant who makes a Compensation Deferral election with respect to this Plan
that is linked to the Employer’s Qualified Plan will not be permitted to make a
separate salary deferral election with respect to the Employer’s Qualified Plan
for the Plan Year for which the Compensation Deferral election is made. Amounts
deferred under this Plan (up to the maximum amount of pre-tax deferrals that
could have been made to the Employer’s Qualified Plan as required by law and the
terms of the Qualified Plan for the Plan Year in question) will be transferred
to the trust established for the Employer’s Qualified Plan as soon as
administratively feasible following the end of the Plan Year for which the
Compensation Deferral election is made. Any amounts deferred under the Plan that
cannot be transferred into the Employer’s Qualified Plan shall be held under
this Plan.

 

E4. Employer Contributions (Section 3.2 of the Plan Document)

 

  (Select One)

 

  (X) might

 

  (    ) will not

 

  be made.

 

E5. Employer Contributions will be:

 

  (Select One)

 

  (    ) N/A

 

  (    ) Made on a participant-by-participant basis at the discretion of the
Employer

 

  (X) Based on a participant’s “compensation” for the Plan year, in the
following manner:

 

    50% up to $12,500. Contributions may be made in cash or company stock at the
discretion of the Company.

 

   
__________________________________________________________________________________________

 

   
__________________________________________________________________________________________

 

5



--------------------------------------------------------------------------------

  A participant’s “compensation”, for purposes of determining the amount of the
Employer’s contribution on behalf of a participant, shall consist of the
following (Select one and complete if necessary):

 

  (    ) N/A

 

  (X) W-2 earnings

 

  (    ) W-2 earnings plus ________________________________________________

 

  (    ) W-2 earnings minus _______________________________________________

 

  (    ) W-2 earnings plus ____________________________________________________,
and minus

 

    ___________________________________________________________________

INVESTMENT OF ACCOUNTS (Section 4.1 of the Plan Document)

 

F1. The deemed investment of participant contributions (and earnings thereon)
shall be directed by:

 

  (    ) N/A

 

  (X) The participant

 

  (    ) The employer

 

F2. The deemed investment of employer contributions (and earnings thereon) shall
be directed by:

 

  (    ) N/A

 

  (X) The participant

 

  (    ) The employer

VESTING

IT IS THE EMPLOYER’S RESPONSIBILITY TO INFORM THE PLAN ADMINISTRATOR OF A
PARTICIPANT’S VESTING DATE.

 

G1. A Participant shall become vested in his or her Employer Contribution Credit
Account under the Plan in accordance with the following schedule:

 

  (Select One)

 

(    )   N/A. A Participant shall be fully vested in his or her Employer
Contribution Credit Account at all times. (    )      

Years of Service

   Vested Percentage          

Under 3 Years

   0 %      

3 Years of More

   100 %  

 

(    )      

Years of Service

   Vested Percentage           Under 5 Years    0 %       5 Years of More    100
%  

 

6



--------------------------------------------------------------------------------

(X)  

Years of Service

   Vested Percentage     1 Year    0 %  

2 Years but not 3 Years

   25 %  

3 Years but not 4 Years

   50 %  

4 Years but not 5 Years

   75 %  

5 Years or More

   100 %

 

(    )  

Years of Service

   Vested Percentage    

Under 1 Year

   0 %  

1 Year but not 2 Years

   10 %  

2 Years but not 3 Years

   20 %  

3 Years but not 4 Years

   30 %  

4 Years but not 5 Years

   40 %  

5 Years but not 6 Years

   50 %  

6 Years but not 7 Years

   60 %  

7 Years but not 8 Years

   70 %  

8 Years but not 9 Years

   80 %  

9 Years but not 10 Years

   90 %  

10 Years or More

   100 %

PARTICIPANTS ARE FULLY VESTED AT ALL TIMES IN THEIR COMPENSATION DEFERRAL
ACCOUNTS. YEARS OF SERVICE SHALL BE AS DETERMINED BY THE EMPLOYER IN ITS
DISCRETION.

 

NOTE:    Matching Contributions made prior to January 1, 2001 shall be no less
vested than such Matching Contributions were as of December 31, 2000 under the
schedule then in-force. Notwithstanding the foregoing, the Participant shall be
one hundred percent (100%) vested upon a Change of Control of the Company or
upon the death of the Participant prior to commencement of payments under this
Plan.

DISTRIBUTIONS

A PARTICIPANT’S ACCOUNT, TO THE EXTENT VESTED, WILL BECOME DISTRIBUTABLE TO THE
PARTICIPANT UPON THE DISTRIBUTION DATE THAT THE PARTICIPANT ELECTS ON THE
APPROPRIATE ELECTION FORM. IT IS THE EMPLOYER’S RESPONSIBILITY TO NOTIFY THE
PLAN ADMINISTRATOR OF DISTRIBUTION DATE(S).

 

H1. Distribution Timing under the Plan (Section 5.1 of the Plan Document)

As elected by the Participant in accordance with the terms of the Plan, a
Participant will receive a distribution (or commencement of distributions) of
his or her vested Account upon:

(Select all that the Employer chooses to permit — the Employer must select at
least one of the following)

 

  (    ) the fixed payment date elected by the Participant on the appropriate
Election Form

 

  (X) ninety (90) days following the Participant’s Separation from Service with
the Employer for any reason (including death or Disability)

 

  (    ) at the earlier of the fixed payment date elected by the Participant or
ninety (90) days following the Participant’s Separation from Service with the
Employer for any reason (including death or Disability)

 

  (    ) at the earlier of (i) the fixed payment date elected by the
Participant, (ii) ninety (90) days following the Participant’s Separation from
Service with the Employer for any reason (including death or Disability), or
(iii) ninety (90) days after a Change in Control of the Employer

 

7



--------------------------------------------------------------------------------

IF A PARTICIPANT FAILS TO DESIGNATE PROPERLY THE TIMING OF DISTRIBUTION OF THE
PARTICIPANT’S BENEFIT UNDER THE PLAN, THE PARTICIPANT WILL BE DEEMED TO HAVE
ELECTED DISTRIBUTION (OR COMMENCEMENT OF DISTRIBUTION) OF HIS OR HER VESTED
ACCOUNT NINETY DAYS FOLLOWING SEPARATION FROM SERVICE (SUBJECT TO THE SIX MONTH
DELAY RULE FOR SPECIFIED EMPLOYEES).

Unforeseeable Emergency distributions.

 

  A Participant

 

  (X) may

 

  (    ) may not

 

  Receive a distribution if the Participant incurs an Unforeseeable Emergency
(in accordance with the rules established by the Plan.

 

H2. If a fixed payment date is elected in Section H1 above, the participant

 

  (Select One)

 

  (X) may

 

  (    ) may not

 

  elect to delay the fixed payment date on a continual basis in accordance with
the rules established in the Plan. (Sections 5.1 and 6.2 of the Plan Document)

 

H3. Form of Distribution. (Section 6.2 of the Plan Document)

 

  Distributions under the Plan may be made (Select one or both):

 

  (X) In lump sum form.

 

  (X) In annual installments over a period up to 10 years, as selected by the
Participant in accordance with the rules established by the Plan.

IF A PARTICIPANT FAILS TO DESIGNATE PROPERLY THE FORM OF DISTRIBUTION OF THE
PARTICIPANT’S BENEFIT UNDER THE PLAN, THE PARTICIPANT WILL BE DEEMED TO HAVE
ELECTED DISTRIBUTION (OR COMMENCEMENT OF DISTRIBUTIONS) OF HIS OR HER VESTED
ACCOUNT IN A LUMP SUM.

MISCELLANEOUS

 

I1. Expenses incurred in connection with the Plan

 

  (Select One)

 

  (    ) shall be charged against the balance in each individual’s Plan Account
and paid out of the amounts held in the Trust attributable to the individual’s
Plan Account.

 

  (X) shall be paid by the Employer from its general assets.

 

8



--------------------------------------------------------------------------------

BY SIGNING THIS ADOPTION AGREEMENT, THE EMPLOYER (i) CERTIFIES THAT IT HAS
CONSULTED WITH LEGAL COUNSEL REGARDING THE EFFECTS OF THIS PLAN AND THE TRUST,
AS APPLICABLE, ON ALL PARTIES, (ii) ACKNOWLEDGES RECEIPT OF THE CURRENT
PROSPECTUS(ES) FOR THE FUNDS TO BE OFFERED UNDER THE PLAN (WHETHER THE
INVESTMENTS ARE IN A TRUST OR HELD AS GENERAL ASSETS OF THE EMPLOYER), IF
APPLICABLE, AND (iii) REPRESENTS THAT EACH PARTICIPANT WITH THE RIGHT TO DIRECT
PLAN INVESTMENTS WILL RECEIVE A PROSPECTUS FOR EACH FUND IN WHICH CONTRIBUTIONS
ATTRIBUTABLE TO HIS OR HER PLAN ACCOUNT MAY BE INVESTED.

 

9



--------------------------------------------------------------------------------

PLAN ADOPTION:

IN WITNESS WHEREOF, the Employer (and adopting Affiliated Employer, if any)
hereby cause this Plan to be executed on this 31st day of December, 2008.

 

      Fuel Systems Solutions, Inc.     By:   /s/ Bill E. Larkin   Type or Print
Employer’s Name               Type or Print Name and Title of Signing Officer:  
      Bill Larkin, Chief Financial Officer             By:       Type or Print
Affiliated         Employer’s Name       Type or Print Name and Title of Signing
Officer:                                 By:       Type or Print Affiliated    
    Employer’s Name       Type or Print Name and Title of Signing Officer:      
             